Case 4:19-cv-00042-ALM-CAN Document 66 Filed 04/29/20 Page 1 of 2 PageID #: 195



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 JOSEPH DUBOIS,                                  §
                                                 §
            Plaintiff,                           §     CIVIL ACTION NO. 4:19-CV-00042-
 v.                                              §               ALM-CAN
                                                 §
 EXPERIAN INFORMATION SOLUTIONS                  §
 INC., ET AL.,                                   §
                                                 §
            Defendants.                          §

                                             ORDER

        Pending before the Court is Plaintiff Joseph Dubois’s Motion to Enforce Settlement

 [Dkt. 46]. Over eight months ago, on August 13, 2019, the Court ordered the Parties to file all

 papers necessary for the dismissal of Defendant Experian from this case on or before Monday,

 October 14, 2019 [Dkt. 37]. The Court has entered numerous orders related to this anticipated

 dismissal. On April 22, 2020, Defendant Experian filed a notice stating, “Experian will send [the

 settlement] check by no later than April 27, 2020 and will file a notice with this Court containing

 the tracking number and a copy of the check under seal” [Dkt. 65 at 1]. Notwithstanding such

 representation, Defendant Experian did not file any notice. Thus, as the Court has warned, the

 Court will take up Plaintiff Joseph Dubois’s Motion to Enforce Settlement [Dkt. 46]. Accordingly,

        It is therefore ORDERED that the Court sets Plaintiff Joseph Dubois’s Motion to Enforce

 Settlement [Dkt. 46] for hearing on Wednesday, June 3, 2020, at 2:00 p.m. at the United States

 Courthouse Annex, 200 N. Travis Street, Chase Bank Building, Mezzanine Level, Sherman,

 Texas, 75090. Counsel for Defendant Experian is directed to appear in person. Plaintiff may

 appear telephonically. The Court provides Plaintiff with the teleconference call-in information, as

 follows:




 ORDER – Page 1
Case 4:19-cv-00042-ALM-CAN Document 66 Filed 04/29/20 Page 2 of 2 PageID #: 196



        ATT Toll-Free Conference Number: 877-336-1839

        Access Code: 5754049, followed by #

        Participants are directed to call this number no later than 1:55 p.m.

        IT IS SO ORDERED.

        SIGNED this 29th day of April, 2020.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




 ORDER – Page 2
